—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 9, 1991, convicting him of sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issues raised on this appeal are all unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]). Lawrence, J. P., Ritter, Friedmann and Krausman, JJ., concur.